DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected combination, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/30/2020.
In addition, claims 15-20 should contain the modifier “(withdrawn)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20090130457 A1, hereinafter Kim) in view of Lee et al. (US 20030052376 A1, hereinafter Lee).
With regards to claim 1, Kim discloses a capacitor structure, (FIG. 1) comprising: 
a lower electrode (electrode 120) on a substrate; 
a seed layer (first dielectric 125) on the lower electrode; 
a dielectric layer (second dielectric 135)  on the seed layer; and 
an upper electrode (upper electrode 145) on the dielectric layer, wherein: 
3, (Paragraph [0047]: “For example, the second dielectric layer pattern 135 may be formed using a metal compound such as barium strontium titanate (BST, (Ba,Sr)TiO.sub.3), strontium titanate (STO, SrTiO.sub.3), barium titanate (BTO, BaTiO.sub.3)…”) in which each of A and B is independently a metal, and 
However, while Kim discloses a dielectric where the chemical formula is ABO3, (Paragraph [0045]: “the first dielectric layer pattern 125 may be formed using metal compound such as barium strontium titanate (BST, (Ba,Sr)TiO.sub.3), strontium titanate (STO, SrTiO.sub.3), barium titanate (BTO, BaTiO.sub.3), lead zirconium titanate (PZT, (Pb,Zr)TiO.sub.3) or lanthanum-doped lead zirconium titanate (PLZT, Pb(La,Zr)TiO.sub.3).”) Kim does not explicitly teach the seed layer includes a ternary metal oxide containing the same elements as that of the dielectric layer, the ternary metal oxide having a chemical formula of ABO3-x, in which each of A and B is the same metal as A and B of the ternary metal oxide having the chemical formula of ABO3, 0<x<3, and x is a real number.  
Lee et al. teaches using a dielectric material, the ternary metal oxide having a chemical formula of ABO3-x, in which each of A and B is the same metal as A and B of the ternary metal oxide having the chemical formula of ABO3, 0<x<3, and x is a real number.  (Paragraph [0008]: “As a semiconductor device is highly integrated, a high-k dielectric material, such as Ta.sub.2O.sub.5, TiO.sub.2, TiO.sub.2, SrTiO.sub.3, (Ba, Sr)TiO or the like, is developed as a material of a dielectric layer in a capacitor…”)
It would have been obvious to one of ordinary skill to modify the device of Kim to have the BaTiO/SrTiO as taught in Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that SrTiO3 and BaTiO/SrTiO are simple substitutions for one known element for another in order to produce a predictable result, that being using a high-k dielectric in a capacitor. (See Paragraph [0008] and MPEP 2143)

With regards to claim 2, Kim in view of Lee teaches the capacitor structure as claimed in claim 1.
Kim further teaches wherein each of the dielectric layer and the seed layer includes titanium (Ti) and oxygen (0), and further includes strontium (Sr), barium (Ba), or calcium (Ca).  (See Paragraphs [0045]-[0047] of Kim, showing at least strontium titanate (STO, SrTiO.sub.3 and Paragraph [0008] of Lee, showing the BaTiO/SrTiO)

With regards to claim 3, Kim in view of Lee teaches the capacitor structure as claimed in claim 2.
Kim further teaches wherein the dielectric layer includes SrTiO3, BaTiO3, or CaTiO3.   (See Paragraphs [0045]-[0047] of Kim, showing at least strontium titanate (STO, SrTiO.sub.3)

With regards to claim 4, Kim in view of Lee teaches the capacitor structure as claimed in claim 3.
Lee further teaches wherein the seed layer includes SrTiO3-x, BaTiO3-x or CaTiO3-x, in which 0<x<3, and x is a real number.  (See Paragraph [0008] of Lee, showing the BaTiO/SrTiO)

With regards to claim 5, Kim in view of Lee teaches the capacitor structure as claimed in claim 1.
Kim further teaches capacitor structure as claimed in claim 1, wherein the lower electrode includes a ternary metal oxide.  (Paragraph [0044]: “For example, the lower electrode 120 may include iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au), platinum manganese (PtMn), ruthenium iridium (Ruir), titanium (Ti), tungsten (W), tantalum (Ta), strontium ruthenium oxide (SrRuO.sub.3; SRO), lanthanum nickel oxide (LaNiO.sub.3; LNO), calcium ruthenium oxide (CaRuO.sub.3; CRO)…”)

With regards to claim 6, Kim in view of Lee teaches the capacitor structure as claimed in claim 5.


With regards to claim 7, Kim in view of Lee teaches the capacitor structure as claimed in claim 6.
Kim further teaches wherein the lower electrode includes SrRuO3, SrMoO3, SrCoO3, SrIrO3, BaRuO3, BaMoO3, BaCoO3, BaIrO3, CaRuO3, CaMoO3, CaCoO3, or CarO3.  (Paragraph [0044]: “For example, the lower electrode 120 may include iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au), platinum manganese (PtMn), ruthenium iridium (Ruir), titanium (Ti), tungsten (W), tantalum (Ta), strontium ruthenium oxide (SrRuO.sub.3; SRO), lanthanum nickel oxide (LaNiO.sub.3; LNO), calcium ruthenium oxide (CaRuO.sub.3; CRO)…”) 

With regards to claim 8, Kim in view of Lee teaches the capacitor structure as claimed in claim 1.
Examiner is taking official notice regarding the limitation “wherein a concentration of oxygen at a portion of the seed layer proximate to the lower electrode is less than a concentration of oxygen at a portion of the seed layer distal to the lower electrode,” as the different concentration of oxygen in the layer would happen naturally during the process of annealing when forming the capacitor device of Kim in view of Lee. The length of annealing time and annealing temperature directly affect the oxygen concentration. Therefore, the oxygen concentration of the layer is a result effective variable. The person of ordinary skill may optimize a result effective variable to achieve application specific goals. see MPEP 2144.05(II)(B)

With regards to claim 9, Kim in view of Lee teaches the capacitor structure as claimed in claim 1.
Examiner is taking official notice regarding the limitation “wherein a concentration of oxygen at a central portion of the lower electrode is greater than a concentration of oxygen at a portion thereof that is distal to the substrate and is greater than a concentration of oxygen at a portion thereof that is proximate to the substrate,” as the different concentration of oxygen in the layer would happen naturally during the process of annealing when forming the capacitor device of Kim in view of Lee. The length of annealing time and annealing temperature directly affect the oxygen concentration. Therefore, the oxygen concentration of the layer is a result effective variable. The person of ordinary skill may optimize a result effective variable to achieve application specific goals. see MPEP 2144.05(II)(B)

With regards to claim 10, Kim discloses a capacitor structure, (FIG. 1) comprising: 
a lower electrode (electrode 120) on a substrate; 
a seed layer (first dielectric 125) on the lower electrode; 
a dielectric layer (second dielectric 135)  on the seed layer; and 
an upper electrode (upper electrode 145) on the dielectric layer, wherein: 
the dielectric layer includes SrTiO3, BaTiO3, or CaTiO3, (Paragraph [0047]: “For example, the second dielectric layer pattern 135 may be formed using a metal compound such as barium strontium titanate (BST, (Ba,Sr)TiO.sub.3), strontium titanate (STO, SrTiO.sub.3), barium titanate (BTO, BaTiO.sub.3)…”)
3-x, BaTiO3-x or CaTiO3-x, in which 0<x<3, and x is a real number, and the dielectric layer has a Perovskite structure.  
Lee teaches the seed layer includes SrTiO3-x, BaTiO3-x or CaTiO3-x, in which 0<x<3, and x is a real number, and the dielectric layer has a Perovskite structure.  (Paragraph [0008]: “As a semiconductor device is highly integrated, a high-k dielectric material, such as Ta.sub.2O.sub.5, TiO.sub.2, TiO.sub.2, SrTiO.sub.3, (Ba, Sr)TiO or the like, is developed as a material of a dielectric layer in a capacitor…”)
It would have been obvious to one of ordinary skill to modify the device of Kim to have the BaTiO/SrTiO as taught in Lee, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that SrTiO3 and BaTiO/SrTiO are simple substitutions for one known element for another in order to produce a predictable result, that being using a high-k dielectric in a capacitor. (See Paragraph [0008] and MPEP 2143)

With regards to claim 11, Kim in view of Lee teaches the capacitor structure as claimed in claim 10.
Lee further teaches wherein the seed layer does not have a Perovskite structure.  (See Paragraph [0008] of Lee, showing the BaTiO/SrTiO)

With regards to claim 12, Kim in view of Lee teaches the capacitor structure as claimed in claim 10.
3, SrMoO3, SrCoO3, SrIrO3, BaRuO3, BaMoO3, BaCoO3, BaIrO3, CaRuO3, CaMoO3, CaCoO3, or CaIrO3.  (Paragraph [0044]: “For example, the lower electrode 120 may include iridium (Ir), platinum (Pt), ruthenium (Ru), palladium (Pd), gold (Au), platinum manganese (PtMn), ruthenium iridium (Ruir), titanium (Ti), tungsten (W), tantalum (Ta), strontium ruthenium oxide (SrRuO.sub.3; SRO), lanthanum nickel oxide (LaNiO.sub.3; LNO), calcium ruthenium oxide (CaRuO.sub.3; CRO)…”)

With regards to claim 13, Kim in view of Lee teaches the capacitor structure as claimed in claim 10.
Examiner is taking official notice regarding the limitation “wherein a concentration of oxygen at a central portion of the lower electrode is greater than a concentration of oxygen at a portion thereof that is distal to the substrate and is greater than a concentration of oxygen at a portion thereof that is proximate to the substrate,” as the different concentration of oxygen in the layer would happen naturally during the process of annealing when forming the capacitor device of Kim in view of Lee. The length of annealing time and annealing temperature directly affect the oxygen concentration. Therefore, the oxygen concentration of the layer is a result effective variable. The person of ordinary skill may optimize a result effective variable to achieve application specific goals. see MPEP 2144.05(II)(B)

With regards to claim 14, Kim in view of Lee teaches the capacitor structure as claimed in claim 10.
Kim in view of Lee further teaches wherein a concentration of oxygen at a portion (lower electrode 120) thereof that is proximate to the substrate is greater than a concentration of oxygen at a portion (first dielectric 125) thereof that is distal to the substrate. (See Kim and Lee, where the calcium ruthenium oxide (CaRuO.sub.3; CRO) of the electrode (proximate to the substrate) of Kim has a higher concentration of oxygen relative to the BaTiO/SrTiO of the first dielectric 125 when combined with Lee)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249.  The examiner can normally be reached on M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812